                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 6/18/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             :          14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD                               :          14-MC-2548 (VEC)
FUTURES AND OPTIONS TRADING                                  :
LITIGATION                                                   :
                                                             :
This Document Relates to All Actions                         :
------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

          WHEREAS a status conference in this matter is currently scheduled for Friday, July 16,

2021 at 2:00 P.M., Dkt. 549;

          IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the conference

is adjourned to Friday, July 23, 2021 at 2:00 P.M. The Court reminds the parties that the

conference will be held by virtual means, to be arranged by the parties. See Endorsement, Dkt.

543. The parties’ pre-conference submission deadline is adjourned to Friday, July 16, 2021.

For the requirements of the submission, the parties should consult the third amended fact

discovery schedule at docket entry 445. The pre-conference submission must include the virtual

conference access information for the Court and for any interested members of the public. The

Court reminds the parties that recording or rebroadcasting any proceeding is strictly prohibited

by law.


SO ORDERED.

Date: June 18, 2021                                  _________________________________
      New York, NY                                         VALERIE CAPRONI
                                                           United States District Judge
